DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 7/15/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui US 6,045,127 (“Fukui”).
Regarding claim 1, Fukui disclosed a sheet transport device comprising: 
a transport unit having a transport path along which a sheet read at a read position may be then transported to an output unit (Figure 1); 
an output tray (1) on which the sheet output by the output unit is loaded; and 
a sheet accommodation section (2, 5) that is disposed downstream in an output direction of the sheet from an inner wall surface extending upward adjacent to the output tray and that has a recess capable of accommodating a sheet of a predetermined minimum size (Figure 1), 
wherein a retrieval space (1a) through which the sheet accommodated in the sheet accommodation section is retrievable is provided by exposing the transport path in a direction opposite to a loading direction of the sheet (seen in Figure 1),
wherein the sheet accommodation section is configured to rotate to expose the transport path so as to form the retrieval space (see at least Figure 1).  
Regarding claim 2, Fukui disclosed a rotation shaft (4) is provided downstream of the sheet accommodation section in the output direction (Figure 3), the rotation shaft being provided at a position where a distance between the transport path (see sheet PP in Figure 1) and the sheet accommodation section is increasable as the sheet accommodation section rotates about the rotation shaft to expose the transport path (see Figure 1), thereby allowing retrieval of the sheet from upstream in a transport direction in which the sheet is transported (see Figure 1).  
Regarding claims 3 and 4, the sheet accommodation section is capable of being detached from the output tray (see at least Figure 1).  
Regarding claims 5 and 6, the sheet accommodation section is liftable from the output tray (see at least Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui.  Fukui disclosed the limitations of claim 1, and further disclosed an image reading device comprising: an imaging unit (16a) that reads an image of a sheet.  Furthermore, an image forming apparatus comprising: the image reading device (16a) that reads an image of a sheet; and an image recorder (16b) that records the image read by the image reading device onto a recording medium.  The aforementioned sheet transport device, however, was used in the image recorder section.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the same teachings within the image reading section so that the sheet transport device according to Claim 1 transports the sheet to a read position where the imaging unit reads the sheet in order to sort two types of ejected papers.

Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Nakayama US 2010/0232857 (“Nakayama”).
Fukui disclosed the limitations of claims 1-6, but did not teach using ribs as claimed.  Nakayama teaches an upper surface of an output tray is provided with ribs at opposite sides of the sheet accommodation section in a direction intersecting an output direction of a sheet, the ribs protruding in a direction opposite to a loading direction and extending parallel to the output direction of the sheet (Figures 1, 3, and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the ribs within Fukui to reduce friction between the fed sheet and the tray’s loading surface as is well known in the art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection in response to the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653